Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1156
                       Lower Tribunal No. 17-26761
                          ________________


                        Rodlin Edouard, et al.,
                                 Appellants,

                                     vs.

                       Wood Tavern, Inc., etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

      Law Offices of Levy & Levy, P.A., and Chad E. Levy (Sunrise), for
appellants.

      Recalde Law Firm, P.A., and Rafael Recalde and Geremy Klein, for
appellee.


Before FERNANDEZ, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Valenzuela v. Globeground North Am., LLC., 18 So.

3d 17, 25 (Fla. 3d DCA 2009) (explaining that after the employer provides a

legitimate reason for the termination, the employee “must present

significantly probative evidence on the issue [of pretext] to avoid summary

judgment” and that “conclusory general assertions, however, do not create

factual issues necessary to avoid summary judgment”) (internal citations

and quotations omitted).




                                    2